Woodward, J.
— The question now made is, whether the legislature could, by the act of 1857, cure the evils existing in the former submission to, and vote by, the peoplé of Lee county. The argument of the counsel of appellants, strikes at the fundamental, constitutional power of the legislature, to confer upon the counties the authority to subscribe to railway companies, and for similar internal improvements. "We understand this question to have been settled, in the case of Clapp v. The County of Cedar, 5 Iowa, 15, in which the majority of the present court, felt themselves constrained to admit the power, upon the force of two previous judicial decisions, and several acts of legislation, in which it had been distinctly recognized.
The power having been conferred, then, can the general assembly cure any defects in the exercise of it ? Upon this question, we cannot entertain a doubt. If this exercise of the authority were held to be unconstitutional — if the former decision of this court upon this case, had been based upon such grounds — then it would follow, that the legislature could not render the case valid. But, inasmuch as that body can confer the authority, and has conferred it, we conceive that the same body may remedy a defect in the exercise of it. "Without taking the time to examine the cases, we refer to those cited in the argument of respondent. Neither does the pressing business of the court, permit a detailed notice of the arguments of petitioners, drawn from a supposed conflict with the constitution, although much might be said in relation thereto.
The wisdom of the legislation, here called in question, *331it is not our province to comment upon, but only tbe capacity for its exercise. And we cannot doubt, but that the power which can confer an authority, and prescribe the manner of its use, may change the mode, or cure its defects. There are, undoubtedly, restrictions to the exercise of this power, but they are not brought into view, in the present case.
The judgment of the court below should be affirmed.